10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

Case 2:20-mj-01091-VCF Document 17 Filed 01/04/21 Page 1of1

 

__ ENTERED

 

JAN 04 2021

 

DISTRICT OF NEVADA "ahd

 

FILED ——— RECEIVED
SERVE ON
COUNSEL/PARTIES OF REGORD

 

UNITED STATES OF AMERICA, Case No. 2:20-mj-1091-VCF

Plaintiff, Order on Stipulation
to Extend Deadlines to Conduct
v. Preliminary Hearing and

4

File Indictment
MICHEL JAVIER RAMIREZ-MONTES,

aka “Michel Javier Ramirez-Montez,”
aka “Michel Javier Montes,”
aka “Michel Javier Montez,”

|

|

|

| _ UNITED STATES DISTRICT POURT
D

|

Defendant.

 

 

$
|
|
i
|
Based on the stipulation of counsel, good cause appearing, and the best interest of

i

justice being served; the time requested by this stipulation being excludable in computing
the ame within which the defendant must be indicted and the trial herein must commence

pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(b) and (h)(7)(A), and Federal Rule of

IT IS THEREFORE ORDERED that the preliminary hearing currently scheduled
on : 75/2021 AT 4:00 Dn ne ce eee tee ee ce wee pease, DE vacated and continued to

April 5, 2021 at 4:00 PM in LV Courtroom 3D before Magistrate Judge
Cam Ferenbach,

DATED this 4th day of January, 2021.

[

| Lint iat
:

|

|

HONORABLE CAM FERENBACH
UNITED STATES MAGISTRATE JUDGE

 

 

Criminal Procedure 5.1, considering the factors under 18 U.S.C. § 3161(h)(7)(B)G) and Gv):

BY: DERUTY

 

 
